Mr. Presiding Justice Eldredge delivered the opinion of the court. 3. Banks and banking, § 118*—when evidence admissible in action by depositor to recover deposit. In an action by a depositor against a bank to recover the balance of proceeds of a farm sale remaining after the satisfaction of a claim of the bank, and which balance was turned over to the plaintiff’s landlord by the bank cashier, but, as plaintiff claimed, without authority, held that a question on cross-examination of plaintiff as to whether he did not tell the cashier on the morning of the sale that all the proceeds of the sale were to be turned over to the landlord as a credit on the debt to the latter, held competent. 4. Banks and banking, § 118*—when evidence admissible in action by depositor to recover deposit. In an action by a depositor against a bank to recover the balance of proceeds of a farm sale remaining after the satisfaction of a claim of the bank, and which balance was turned over to the plaintiff’s landlord by the bank cashier with the claimed consent of plaintiff, a question on cross-examination of the plaintiff if he did not owe the landlord a note about that time for a specified sum, held competent. 5. Banks and banking, § 118*—when evidence admissible in action by depositor to recover deposit. In an action by a depositor against a bank to recover the balance of proceeds of a farm sale remaining after the satisfaction of a claim of the bank, and which balance was turned over to plaintiff’s landlord by defendant’s cashier with the claimed consent of plaintiff, a question on cross-examination of plaintiff if he did not know what notes the landlord held against him, held proper. 6. Banks and banking, § 118a*—when evidence sufficient to show authority to pay deposit to creditor. In an action by a depositor against a bank to recover the balance of proceeds of a farm sale remaining after the satisfaction of a claim of the bank, and which balance was turned over to plaintiff's landlord by defendant’s cashier with the claimed consent of plaintiff, evidence held sufficient to show that plaintiff authorized the payment of such balance to the landlord to be applied on his indebtedness to the latter. 7. Banks and banking, § 118a*—when evidence sufficient to show ratifiation by depositor of payment of deposit to creditor. In an action by a depositor against a bank to recover the balance of proceeds of a farm sale remaining after the satisfaction of a claim due the bank, and which balance was turned over to plaintiff’s landlord by defendant’s cashier with the claimed consent of plaintiff, evidence held sufficient to show that even if plaintiff had not verbally authorized defendant to turn over the balance of such proceeds to the landlord, he had afterwards ratified its action in so doing.